Per Curiam.
This cause having been heretofore submitted to the court upon the transcript of the record of the judgment aforesaid, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that the appropriate remedy of the plaintiff, if any, is in equity; it is, therefore, considered, ordered and adjudged that the judgment herein for the defendant is affirmed without prejudice to the right of plaintiff to proceed in equity if the facts of his claim afford that right.
All concur.